Citation Nr: 0511153	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  99-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis.

2.  Entitlement to an effective date earlier than April 2, 
1998, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from September 1981 
to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey dated in December 1998 and August 1999, which, 
respectively, denied service connection for seborrheic 
dermatitis, and granted service connection for tinnitus as 10 
percent disabling effective April 2, 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2004).

As a preliminary matter, the Board notes that there is of 
record a report of contact with the veteran, dated in March 
2004, which indicates that the veteran planned to call back 
on April 2, 2004 to indicate to the Appeals Management Center 
whether or not he wished to continue to pursue the two issues 
on appeal.  A later notation, dated May 6, 2004, indicates 
that the veteran had not called back as of that date.  
Because the veteran has apparently expressed a lack of 
interest in pursuing these claims, on remand, before 
additional resources are expended, it should be determined if 
the veteran indeed desires to withdraw his appeal.  

These issues were previously remanded in a Board action dated 
in March 2004.  That remand included an order that the 
veteran be afforded a VA medical examination to obtain a 
medical opinion as to whether there is any connection between 
his currently shown seborrheic dermatitis and military 
service.  In this regard, the Board noted in its earlier 
remand that the veteran's service medical records show 
erythema on the left side of the face in November 1982, and 
slight erythema in September 1981.  At a June 1999 hearing, 
the veteran described a rash around the bridge of his nose 
and down into his beard that began when he went into a gas 
chamber during his military service.  He related he 
thereafter experienced these symptoms off and on during 
service.  The veteran said that the symptoms keep coming 
back.  

A VA examination report dated in August 1998 reflects a 
history of recurrent rash on the face since 1981 that is 
slightly itchy.  A physical examination showed hypopigmented, 
scaly macules of the paranasal area in the eyebrows and 
scalp.  The diagnosis was seborrheic dermatitis.  No opinion 
as to etiology was provided.  Given the veteran's contentions 
that the present skin disorder began in service and continued 
off and on thereafter, and considering that there are 
notations in the service medical records of skin problems, 
the Board determined that additional development in the form 
of obtaining a VA examiner's opinion was necessary.

The Board notes that, on remand, the veteran was scheduled 
for an examination in March 2004, but failed to report.  In 
situations like this, when a veteran fails to report for an 
examination, without good cause, the issue under appeal will 
be considered based on the evidence of record at the time.  
38 C.F.R. § 3.655 (2004).  However, the Board notes that the 
veteran was notified in a letter dated March 11, 2004, of his 
scheduled examination dated March 17, 2004.  The letter was 
sent via FedEx, but the record shows that the veteran was not 
at home to receive the letter when delivery was attempted on 
March 15, 2004.  Thus, at best, the veteran would have had 
only two days notice to appear for an examination, and the 
Board finds that this extremely short notice is inadequate to 
allow a claimant opportunity to make arrangements to appear, 
especially given that the Appeals Management Center later 
learned that the veteran was out of state.  Another 
examination was scheduled for later in the month, but the 
veteran was given only 5 days notice before the examination.  
On remand, the veteran must be given reasonable advance 
notice of a scheduled examination.

In its previous remand, the Board found that additional 
development was needed regarding the issue of entitlement to 
an earlier effective date for the grant of service connection 
for tinnitus.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) and VA's 
implementing regulations require that the veteran be notified 
of the evidence needed to substantiate his claim.  The 
implementing regulations are applicable even where, as here, 
a rating decision preceded the VCAA.  VAOPGCPREC 7-2003.  In 
particular, the veteran must be told of the evidence that he 
is responsible for producing and the evidence that VA is 
responsible for producing.  38 C.F.R. § 3.159 (2004).  In 
this case, the RO did not notify the veteran of the evidence 
needed to substantiate a claim for an earlier effective date.  
While VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require a separate notification as to the 
information and evidence necessary to substantiate a newly 
raised "downstream" issue in a notice of disagreement, this 
holding requires that proper VCAA notification as to the 
underlying claim of service connection precede the rating 
decision with which the veteran disagreed.  This position 
stems from the idea that the newly raised issue is part of 
the same claim as the issue that was decided in the rating 
decision, rather than a new claim triggering new notification 
requirements. VAOPGCPREC 8-2003.  

Here, however, because the issue of service connection for 
tinnitus was raised sua sponte by the RO based on the report 
of a VA examination, the veteran was not notified of the 
evidence needed to substantiate the claim of service 
connection for tinnitus in the first instance.  Therefore, 
the veteran's claim appears to fall outside the scope of 
VAOPGCPREC 8-2003.  Consequently, specific notice satisfying 
the requirements under the VCAA regulations as to the earlier 
effective date claim is needed.  Id.  

The Board's March 2004 remand therefore specifically ordered 
that the RO ensure that notification and any additional 
development required by the VCAA was completed, "especially 
with respect to the earlier effective date claim."  The 
Board notes that, while the Appeals Management Center did 
send the veteran a letter explaining the VCAA, it did not 
provide the veteran with specific notice satisfying the 
requirements under the VCAA regulations as to the earlier 
effective date claim.  Consequently, the Board will remand 
again in order to ensure compliance with the VCAA on this 
issue.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
file and ensure that notification 
and any additional development 
action required by the regulations 
implementing the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed with respect to the 
earlier effective date claim.  38 
C.F.R. § 3.159.  Specifically, the 
veteran must be apprised of what the 
evidence must show to substantiate 
his claim for an earlier effective 
date for his service-connected 
tinnitus.  The veteran should be 
told what he must submit, what VA 
will obtain, and that he should 
submit all pertinent evidence in his 
possession.

Given the veteran's earlier 
expressed doubts about continuing 
these appeals, the RO should also 
ask the veteran to clarify whether 
he desires to withdraw his appeal of 
any issue.  He should be asked to 
express any desire to withdraw in 
writing.  38 C.F.R. § 20.204(b) 
(2004).

If the veteran expresses a desire to 
continue the appeals, or if he does 
not respond to this request for 
clarification, the RO should 
continue with the following 
development.

2.  After the above-requested 
development is accomplished, the RO 
should schedule another VA skin 
examination with a view toward 
obtaining an opinion as to whether 
the veteran's seborrheic dermatitis 
as likely as not had its onset in 
service.  The RO should ensure that 
the veteran has adequate advance 
notification of the scheduled 
examination.

The RO should provide the examiner 
with the claims file and ask the 
examiner to review the claims file 
prior to rendering an opinion.  In 
particular, the examiner should 
review the August 1998 VA 
examination report and the veteran's 
testimony at the hearing held in 
June 1999.  The examiner is asked to 
conduct whatever examination, 
research, or tests are deemed 
necessary to arrive at a well-
founded medical opinion as to the 
medical probabilities that any 
seborrheic dermatitis had its onset 
during military service.  The 
reasons for all opinions should be 
set forth in detail.

The veteran should be reminded again 
that failure to appear for an 
examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  
See 38 C.F.R. § 3.655 (2004).

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

